Citation Nr: 0723446	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-21 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right knee arthritis as 
secondary to the service-connected disability of fracture, 
right medial malleolus, post-operative with arthritis.


REPRESENTATION

Appellant represented by:	Judith A. Veres, VA Accredited 
Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in April 2007; a 
transcript is of record.  The veteran waived his right to 
appear for an in-person Travel Board hearing in 
correspondence dated in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran is service-connected for 
retropatellar pain syndrome of the left knee due to a 
service-connected left ankle disability.  The veteran claims 
that he also suffers from a right knee disability that is 
related to his service-connected right ankle disability.  

At his videoconference hearing, the veteran contended that a 
VA examiner who had concluded that the veteran's right knee 
disorder was not related to his service-connected right ankle 
disability relied on incorrect information and that he was 
entitled to another examination.  In a December 2005 VA 
examination report, B.R., Certified Nurse Practitioner, 
reported that the veteran had initially sustained a work-
related injury to his right knee in 2001 and again in 
December 2003.  B.R. also stated that the veteran had filed 
workman's compensation claims for those injuries.  

The veteran disputed the VA examiner's statements in a VA 
Form 9 and accompanying statement, both dated in November 
2006.  In those documents, the veteran denied incurring any 
injury in December 2003.  The veteran also explained that at 
the time of the VA examination, he had injured his right knee 
only once, which was in June 2000.  The veteran described 
that injury as "minor" and noted that he returned to work 
two days later.

The veteran submitted private medical records showing that he 
incurred a right knee injury in June 2000 and a left knee 
injury in November 2001.  The veteran also submitted an 
Injury Compensation Report from his employer, the United 
States Postal Service (USPS) to support his statement.  That 
report, which was dated in October 2006, confirmed that the 
veteran had filed only one claim for a knee injury, which was 
for the right knee in June 2000.  Notably, the preparer of 
the report indicated that there was no separate claim filed 
for a right knee injury in the year 2003.  

The veteran also denied ever receiving worker's compensation.  
The veteran explained that under USPS rules, employees must 
go to an emergency room for all work-related injuries, 
regardless of how minor.  At his videoconference hearing, the 
veteran explained that worker's compensation pays for these 
emergency room visits and that this is what he told the VA 
examiner.  The Injury Compensation Report supported the 
veteran's contention that he had never received compensation 
for lost time for any claims submitted to USPS and that USPS 
had only paid for his clinic visits.  

In light of this evidence it is apparent that the VA examiner 
based her conclusion on incorrect information, i.e. that the 
veteran injured his right knee twice while working for USPS 
and that the injuries were serious enough to warrant 
compensation.  The veteran should be given another VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VA 
orthopedic examination of his right knee.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any right knee 
disorder found on examination is more 
likely than not (i.e., probably greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to the veteran's 
service-connected fracture of the right 
medial malleolus.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

2.  Thereafter, the veteran's claim of 
entitlement to service connection for right 
knee arthritis as secondary to the service-
connected disability of fracture, right 
medial malleolus, post-operative with 
arthritis should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



